Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00440-CR

                                      Ronald GUILLORY, Jr.,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 1991CR4522
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 22, 2018

DISMISSED FOR LACK OF JURISDICTION

           Appellant attempts to appeal from an order signed on May 4, 1992. The clerk’s record

contains an order altering and amending the conditions of probation signed on September 3, 1992.

This court does not have jurisdiction to consider an appeal from an order altering or modifying

community supervision conditions. Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim. App. 2006)

(“There is no legislative authority for entertaining a direct appeal from an order modifying the

conditions of community supervision.”); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App.

1977); Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.).
                                                                                    04-18-00440-CR


       In addition, the notice of appeal—filed on June 25, 2018—is untimely. See TEX. R. APP.

P. 26.2(a). Absent a timely notice of appeal, this court lacks jurisdiction over the appeal. See

Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam); Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996).

       We therefore ordered appellant show cause in writing why this appeal should not be

dismissed for want of jurisdiction. Appellant did not file a response. Accordingly, we dismiss this

appeal for lack of jurisdiction.

                                                 PER CURIAM

Do not publish




                                               -2-